           Case 8-19-08155-ast                                Doc 19              Filed 02/05/20                      Entered 02/05/20 20:07:16



                                                                                      SCHUYLER G. CARROLL
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct    212.407.4820
                                                                                      New York, NY 10154                                Main      212.407.4000
                                                                                                                                        Fax       212.202.5431
                                                                                                                                        scarroll@loeb.com




                                                                                      Via ECF


February 5, 2020


Hon. Alan S. Trust
U.S. Bankruptcy Judge
U.S. Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

Re:        In re: Absolut Facilities Management, LLC, et al., No. 19-76260-ast;
           Absolut Facilities Management, LLC v. LaSurk, Adv. Pro. No. 19-8155-ast

Dear Judge Trust:

        We represent Absolut Facilities Management, LLC and its affiliated debtor entities
(collectively, the “Debtors”) in the above-referenced chapter 11 cases and related adversary
proceeding.

         PLEASE TAKE NOTICE that a telephonic hearing on Debtors’ Motion to Extend the
Automatic Stay or, in the Alternative, for Injunctive Relief Enjoining Prosecution of Certain
Litigation Against Debtors’ Officer and Manager (Adv. Pro. No. 19-8155, Dkt. No. 7) has been
scheduled for February 11, 2020 at 3:00 p.m. before the Honorable Alan S. Trust, United States
Bankruptcy Judge of the United States Bankruptcy Court for the Eastern District of New York.

        PLEASE TAKE FURTHER NOTICE that pursuant to part 10 of Judge Trust’s Procedures,
requests to appear by telephone are to be emailed to ast_hearings@nyeb.uscourts.gov at least
two (2) business days prior to the scheduled hearing date. Requests must state the reason why
the telephonic appearance is being sought. Any request for a telephonic appearance must be
copied to all parties who have filed papers related to the subject matter.

         PLEASE TAKE FURTHER NOTICE that if anyone would like to receive a copy of any
papers relevant to this motion, (a) they may access such documents online from either the
Bankruptcy Court’s electronic case filing system located at http://www.nyeb.uscourts.gov/ or
https://cases.primeclerk.com/absolutcare/, or (b) they may contact counsel to the Debtors,
Schuyler G. Carroll, Esq., Daniel Besikof, Esq. or Noah Weingarten, Esq., at Loeb & Loeb LLP,
345 Park Avenue, New York, New York 10154, by telephone at (212) 407-4000 or by e-mail at
scarroll@loeb.com; dbesikof@loeb.com; or nweingarten@loeb.com.




Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                   18699633
      Case 8-19-08155-ast        Doc 19     Filed 02/05/20   Entered 02/05/20 20:07:16



                                                                               Hon. Alan S. Trust
                                                                                February 5, 2020
                                                                                          Page 2




We thank the Court for its attention to this matter.


Sincerely,



Schuyler G. Carroll
Partner




                                                                                       18699633
